DETAILED ACTION
This action is responsive to RCE filed on January 26, 2022.
Claims 1-6 and 10-16 have been amended. Claim 21 has been newly added. Claims 8-9 and 18-19 have been previously canceled.
Claims 1-3, 6, 11-12, 16 and 21 have been amended as per Examiner’s amendments.
Claims 1-7, 10-17 and 20-21 have been examined. Claims 1-7, 10-17 and 20-21 (Renumbered to claims 1-17) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.

Response to amendments
The objection of claims 1 and 11 is withdrawn in view of applicant’s amendments.
The rejection of claims 1-7, 10-17 and 20 under 35 U.S.C. 112(b) is withdrawn in view of applicant’s amendments.

Double Patenting
The rejection of claims 1 and 11 on the ground of obviousness-nonstatutory double patenting is withdrawn in view of applicant’s amendments.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
   	Authorization for this examiner’s amendment was given in a telephone and email communication by Mr. Xin Xie (Reg. No. 70,890) on January 31, 2022.

The application has been amended as follows: 

IN THE CLAIMS

1. (Currently Amended) A client computing device, comprising:   	one or more hardware processors;   	a memory storing instructions to be executed by the one or more hardware processors;
  	a plugin comprising a first set of one or more application programming interfaces (APIs) that enables one or more applications to interact with one or first request from the first application   	or the second application;    		receive, from the first application or the second application, a   	second request to perform one or more second operations on a second   	subset of second data stored at a second data source of the one or more   	data sources;   		determine whether the one or more second operations are     	supported by the second data source;   		in response to determining that the one or more second     	operations are unsupported by the second data source, delegate the one   	or more second operations to the data analysis platform and determine   	that a first format of the second data stored at the second data source is   	unrecognizable by the data analysis platform; -2-Application Serial No. 17/000,256Docket No. 53HV-247220-US3   		in response to determining that the first format of the second   	subset of the second data is unrecognizable by the data analysis 

2. (Currently Amended) The client computing device of claim 1, wherein the first request to interact with the first data stored at the first data source is associated with performing  a first operation using the first data stored at the first data source.  

3. (Currently Amended) The client computing device of claim 2, wherein, responsive to execution by the one or more hardware processors, the plugin is further configured to:     	determine that the first application or the second application is associated with an appropriate permission level for performing the first operation using the first data stored at the first data source.  



5. (Previously presented) The client computing device of claim 2, wherein the data analysis platform is configured to perform the first operation by interacting with the first data source.  

6. (Currently Amended) The client computing device of claim 2, wherein, responsive to execution by the one or more hardware processors, the plugin is further configured to:     	send the first request to the first data source such that the first operation is performed by the first data source;   	receive the response to the first request from the first data source; and provide the response to the first application or the second application.  

7. (Previously Presented) The client computing device of claim 6, wherein the plugin receives the response from the first data source via the data analysis platform.  

8-9. (Cancelled)  



11. (Currently Amended) A computer-implemented method, comprising:   	providing, by a plugin deployed in a workspace environment, a set of one or more application programming interfaces (APIs) that enables one or more applications to interact with one or more data sources;    	receiving, by the plugin from a first application or a second application of the one or more applications, a first request to perform one or more first operations on a first subset of first data stored at a first data source of the one or more data sources;      	interacting, by the plugin, with the first data source directly or via a data analysis platform to obtain a response to the first request from the first application or the second application;   	receiving, from the first application or the second application, a second request to perform one or more second operations on a second subset of second data stored at a second data source of the one or more data sources;   	determining whether the one or more second operations are supported by the second data source;   	in response to determining that the one or more second operations are unsupported by the second data source, delegating the one or more second operations to the data analysis platform and determining that a first format of the 

12. (Currently Amended) The computer-implemented method of claim 11, wherein the first request to interact with the first data stored at the first data source is associated with performing a first operation using the first data stored at the first data source.  
13. (Previously presented) The computer-implemented method of claim 12, further comprising:   	determining, by the plugin, that the first application or the second application is associated with an appropriate permission level for performing the first operation using the first data stored at the first data source.  

15. (Previously presented) The computer-implemented method of claim 12, wherein the data analysis platform is configured to perform the first operation by interacting with the first data source.  
16. (Currently Amended) The computer-implemented method of claim 12, further comprising:   	sending, by the plugin, the first request to the first data source such that the first operation is performed by the first data source;   	receiving, by the plugin, the  response to the first request from the first data source; and  	providing, by the plugin, the response to the first application or the second application.  
17. (Previously Presented) The computer-implemented method of claim 16, wherein receiving the response comprises receiving, by the plugin, the response from the first data source via the data analysis platform.  
18-19. (Cancelled)  



21. (Currently amended) A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform:   	providing, by a plugin deployed in a workspace environment, a set of one or more application programming interfaces (APIs) that enables one or more applications to interact with one or more data sources;   	receiving, by the plugin from a first application or a second application of the one or more applications, a first request to perform one or more first operations on a first subset of first data stored at a first data source of the one or more data sources;     	interacting, by the plugin, with the first data source directly or via a data analysis platform to obtain a response to the first request from the first application or the second application;   	receiving, from the first application or the second application, a second request to perform one or more second operations on a second subset of second data stored at a second data source of the one or more data sources;  	determining whether the one or more second operations are supported by the second data source;    	in response to determining that the one or more second operations are one or more second operations to the data analysis platform and determining that a first format of the second data stored at the second data source is unrecognizable by the data analysis platform; -6-Application Serial No. 17/000,256Docket No. 53HV-247220-US3   	in response to determining that the first format of the second subset of the second data is unrecognizable by the data analysis platform, selectively converting the second subset of the second data to a second format recognizable by the data analysis platform based on a speed of a conversion of the second data or amounts of processing or storage resources consumed by the conversion, while refraining from converting a remainder of the second data besides the second subset of the second data; and   	store the converted second subset of the second data in the data analysis platform.

END OF AMENDMENTS

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 11 and 21 (Renumbered to claims 1, 9 and 17) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the In claims 1, 11 and 21:
    	“determining whether the one or more second operations are supported by the second data source;    	in response to determining that the one or more second operations are unsupported by the second data source, delegating the one or more second operations to the data analysis platform and determining that a first format of the second data stored at the second data source is unrecognizable by the data analysis platform; -6-Application Serial No. 17/000,256Docket No. 53HV-247220-US3   	in response to determining that the first format of the second subset of the second data is unrecognizable by the data analysis platform, selectively converting the second subset of the second data to a second format recognizable by the data analysis platform based on a speed of a conversion of the second data or amounts of processing or storage resources consumed by the conversion, while refraining from converting a remainder of the second data besides the second subset of the second data;”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Garcia et al. (US Pub. No. 2017/0310605) – Instant Notification of Load Balance and Resource Scheduling Based on Resource Capacities and Event Recognition; Sahu et al. (US Pub. No. 2016/0112394) – Systems and Methods for Implementing a Personalized Provider Recommendation Engine; and Ghuneim et al. (US Pub. No. 2008/0071796) – System and Method for Collecting and Processing Data. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Garcia et al. (US Pub. No. 2017/0310605)  	Garcia discloses systems, computer-implemented methods, and computer-readable media for facilitating resource balancing based on resource capacities and resource assignments. However, Garcia does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 11 and 21.  

   	Sahu et al. (US Pub. No. 2016/0112394)  	Sahu discloses techniques for making personalized provider recommendations in related categories include identifying a first entity category from a plurality of entity categories based on context information. However, Sahu does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 11 and 21.  

   	Ghuneim et al. (US Pub. No. 2008/0071796)  	Ghuneim discloses a system and method for collecting and processing data over 

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone 
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192